Blanca De




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2014

                                      No. 04-13-00501-CV

                         OFFICE OF THE ATTORNEY GENERAL,
                                      Appellant

                                                v.

                                       Blanca DE LEON,
                                           Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 8,248
                          Honorable Jose A Lopez, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on January 13, 2014. See TEX. R. APP. P. 38.6(b).
This court granted Appellee’s first motion for extension of time to file the brief until February
12, 2014. On February 19, 2014, Appellee filed an unopposed second motion for extension of
time to file the brief until March 30, 2014, for a total extension of seventy-four days.
        Appellee’s motion for extension of time is GRANTED IN PART. Appellee’s brief must
be filed with this court not later than March 14, 2014. See id. NO FURTHER EXTENSIONS
OF TIME TO FILE APPELLEE’S BRIEF WILL BE GRANTED.
        If Appellee fails to file the brief by March 14, 2014, the court will set the appeal for
submission without an Appellee’s brief. See Jackson v. Tex. Bd. of Pardons & Paroles, No. 01-
03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston [1st Dist.] Apr. 3, 2008, no
pet.) (mem. op.) (“‘In a civil case, the court will accept as true the facts stated [in appellant’s
brief] unless another party contradicts them.’” (alteration in original) (quoting TEX. R. APP. P.
38.1(g))).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court